DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/23/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
US 2013-0018055 is deleted because it should be KR20130018055A are not listed in IDS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh US 20120281174.
Regarding claim 1, Yeh discloses a pixel structure, in at least figs.3 and 6A, comprising a plurality of first pixels (110) and a plurality of second pixels (120) arranged in an array manner (see fig.6A), wherein the pixel structure comprises a first direction (vertical direction) and a second direction (horizontal direction); 
the first pixels comprise a plurality of first pixel electrodes (310), the second pixels comprise a plurality of second pixel electrodes (320), a plurality of patterns of the first pixel electrodes are symmetrically disposed with respect to a plurality of patterns of the second pixel electrodes (see figs.6A and 3), and the plurality of patterns of the second pixel electrodes are symmetrically disposed with respect to the plurality of patterns of the first electrodes (see figs.6A and 3); 
the first pixels and the second pixels are alternately disposed along the first direction (see fig.6A), an even number of the first pixels are disposed in a side-by-side manner along the second direction to form a first unit (two first pixels), an even number of the second pixels are disposed in a side-by-side manner along the second direction to form a second unit (two second pixels), and the first unit and the second unit are 
Regarding claim 2, Yeh discloses the first direction is a row direction or a column direction (see fig.6A), and the second direction is the row direction (see fig.6A) or the column direction.  
Regarding claim 3, Yeh discloses each of the first pixels comprises a first partition and a second partition (see fig.3), each of the first pixel electrodes comprises a first sub-pixel electrode and a second sub-pixel electrode (see fig.3), the first sub-pixel 19electrode is disposed in the first partition, the second sub-pixel electrode is disposed in the second partition (see fig.3), and a pattern of the first sub-pixel electrode and a pattern of the second sub-pixel electrode are different (see fig.3); and each of the second pixels comprises a third partition and a fourth partition (see fig.3), each of the second pixel electrodes comprises a third sub-pixel electrode and a fourth sub-pixel electrode (see fig.3), the third sub-pixel electrode is disposed in the third partition (see fig.3), the fourth sub-pixel electrode is disposed in the fourth partition (see fig.3), and a pattern of the third sub-pixel electrode and a pattern of the fourth sub-pixel electrode are different (see fig.3).  
Regarding claim 4, Yeh discloses each of the first pixel electrodes further comprises a first trunk electrode line (the vertical central backbone, see fig.3) disposed between the first sub-pixel electrode and the second sub-pixel electrode, and the pattern of the first sub- pixel electrode and the pattern of the second sub-pixel electrode 
Regarding claim 5, Yeh discloses the first sub-pixel electrode comprises a plurality of first branch electrodes (see fig.3) parallelly arranged, an extending direction of the first branch electrodes intersects an extending direction of the first trunk electrode line (see fig.3), the second sub-pixel electrode comprises a plurality of second branch electrodes (see fig.3) parallelly arranged, an extending direction of the 20second branch electrodes intersects the extending direction of the first trunk electrode line (see fig.3), and the first branch electrodes and the second branch electrodes are symmetrically disposed with respect to the first trunk electrode line (see fig.3); and the third sub-pixel electrode comprises a plurality of third branch electrodes (see fig.3) parallelly arranged, an extending direction of the third branch electrodes intersects an extending direction of the second trunk electrode line (see fig.3), the fourth sub-pixel electrode comprises a plurality of fourth branch electrodes (see fig.3) parallelly arranged, an extending direction of the fourth branch electrodes intersects the extending direction of the second trunk electrode line (see fig.3), and the third branch electrodes and the fourth branch electrodes are symmetrically disposed with respect to the second trunk electrode line (see fig.3).  
Regarding claim 6, Yeh discloses the first branch electrodes, the second branch electrodes, the third branch electrodes, and the fourth branch electrodes are strip-shaped electrodes (see fig.3).  
Regarding claim 7, Yeh discloses an included angle between the extending direction of the first branch electrodes and the extending direction of the first trunk electrode line and an included angle between the extending direction of the second branch electrodes and the extending direction of the first trunk electrode line are 45°(see fig.3); and an included angle between the extending direction of the third branch electrodes and the extending direction of the second trunk electrode line and an included angle between the extending direction of the fourth branch electrodes and the extending direction of the second trunk electrode line are 45°(see fig.3).  
Regarding claim 8, Yeh discloses a pixel structure, in at least figs.3 and 6A, comprising a plurality of first pixels (110) and a plurality of second pixels (120) arranged in an array manner (see fig.6A), wherein the pixel structure comprises a first direction (vertical direction) and a second direction (horizontal direction); 
the first pixels comprise a plurality of first pixel electrodes (310), the second pixels comprise a plurality of second pixel electrodes (320), a plurality of patterns of the first pixel electrodes are symmetrically disposed with respect to a plurality of patterns of the second pixel electrodes (see figs.6A and 3), and the plurality of patterns of the second pixel electrodes are symmetrically disposed with respect to the plurality of patterns of the first electrodes (see figs.6A and 3); 
the first pixels and the second pixels are alternately disposed along the first direction (see fig.6A), an even number of the first pixels are disposed in a side-by-side 
Regarding claim 9, Yeh discloses the first unit comprises two of the first pixels, and the second unit comprises two of the second pixels (see fig.6A).  
Regarding claim 10, Yeh discloses the first direction is perpendicular to the second direction (see fig.6A).  
Regarding claim 11, Yeh discloses the first direction is a row direction or a column direction (see fig.6A), and the second direction is the row direction (see fig.6A) or the column direction.  
Regarding claim 12, Yeh discloses each of the first pixels comprises a first partition and a second partition (see fig.3), each of the first pixel electrodes comprises a first sub-pixel electrode and a second sub-pixel electrode (see fig.3), the first sub-pixel 19electrode is disposed in the first partition, the second sub-pixel electrode is disposed in the second partition (see fig.3), and a pattern of the first sub-pixel electrode and a pattern of the second sub-pixel electrode are different (see fig.3); and each of the second pixels comprises a third partition and a fourth partition (see fig.3), each of the second pixel electrodes comprises a third sub-pixel electrode and a fourth sub-pixel electrode (see fig.3), the third sub-pixel electrode is disposed in the third partition (see fig.3), the fourth sub-pixel electrode is disposed in the fourth partition (see fig.3), and a 
Regarding claim 13, Yeh discloses each of the first pixel electrodes further comprises a first trunk electrode line (the vertical central backbone, see fig.3) disposed between the first sub-pixel electrode and the second sub-pixel electrode, and the pattern of the first sub- pixel electrode and the pattern of the second sub-pixel electrode are symmetrically disposed with respect to the first trunk electrode line (see fig.3); and each of the second pixel electrodes further comprises a second trunk electrode line (the vertical central backbone, see fig.3) disposed between the third sub-pixel electrode and the fourth sub- pixel electrode, and the pattern of the third sub-pixel electrode and the pattern of the fourth sub-pixel electrode are symmetrically disposed with respect to the second trunk electrode line (see fig.3).  
Regarding claim 14, Yeh discloses the first sub-pixel electrode comprises a plurality of first branch electrodes (see fig.3) parallelly arranged, an extending direction of the first branch electrodes intersects an extending direction of the first trunk electrode line (see fig.3), the second sub-pixel electrode comprises a plurality of second branch electrodes (see fig.3) parallelly arranged, an extending direction of the 20second branch electrodes intersects the extending direction of the first trunk electrode line (see fig.3), and the first branch electrodes and the second branch electrodes are symmetrically disposed with respect to the first trunk electrode line (see fig.3); and the third sub-pixel electrode comprises a plurality of third branch electrodes (see fig.3) parallelly arranged, an extending direction of the third branch electrodes intersects an extending direction of the second trunk electrode line (see fig.3), the fourth sub-pixel electrode comprises a 
Regarding claim 15, Yeh discloses the first branch electrodes, the second branch electrodes, the third branch electrodes, and the fourth branch electrodes are strip-shaped electrodes (see fig.3).  
Regarding claim 16, Yeh discloses an included angle between the extending direction of the first branch electrodes and the extending direction of the first trunk electrode line and an included angle between the extending direction of the second branch electrodes and the extending direction of the first trunk electrode line are 45°(see fig.3); and an included angle between the extending direction of the third branch electrodes and the extending direction of the second trunk electrode line and an included angle between the extending direction of the fourth branch electrodes and the extending direction of the second trunk electrode line are 45°(see fig.3).  
Regarding claim 17, Yeh discloses a display panel, in at least figs.3 and 6A, comprising a pixel structure (see fig.6A), wherein the pixel structure comprises a plurality of first pixels (110) and a plurality of second pixels (120) arranged in an array manner (see fig.6A), wherein the pixel structure comprises a first direction (vertical direction) and a second direction (horizontal direction); 
the first pixels comprise a plurality of first pixel electrodes (310), the second pixels comprise a plurality of second pixel electrodes (320), a plurality of patterns of the 
the first pixels and the second pixels are alternately disposed along the first direction (see fig.6A), an even number of the first pixels are disposed in a side-by-side manner along the second direction to form a first unit (two first pixels), an even number of the second pixels are disposed in a side-by-side manner along the second direction to form a second unit (two second pixels), and the first unit and the second unit are alternately disposed (see fig.6A, the first unit and the second unit are alternately disposed along the first direction).
Regarding claim 18, Yeh discloses the first unit comprises two of the first pixels, and the second unit comprises two of the second pixels (see fig.6A).  
Regarding claim 19, Yeh discloses the first direction is perpendicular to the second direction (see fig.6A).  
Regarding claim 20, Yeh discloses the first direction is a row direction or a column direction (see fig.6A), and the second direction is the row direction (see fig.6A) or the column direction.  

Claim(s) 1, 2, 8-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin US 2016/0071883.
Regarding claim 1, Jin discloses a pixel structure, in at least figs.1b and 4a, comprising a plurality of first pixels and a plurality of second pixels arranged in an array 
the first pixels comprise a plurality of first pixel electrodes (such as P1, P2, P6 and P5), the second pixels comprise a plurality of second pixel electrodes (such as P3, P4, P8 and P7), a plurality of patterns of the first pixel electrodes are symmetrically disposed with respect to a plurality of patterns of the second pixel electrodes (see fig.1b), and the plurality of patterns of the second pixel electrodes are symmetrically disposed with respect to the plurality of patterns of the first electrodes (see fig.1b); the first pixels and the second pixels are alternately disposed along the first direction (see fig.1b), an even number of the first pixels are disposed in a side-by-side manner along the second direction to form a first unit (the first unit with P1 and P2, or the first unit with P6 and P5), an even number of the second pixels are disposed in a side-by-side manner along the second direction to form a second unit (the second unit with P3 and P4, or the second unit with P8 and P7), and the first unit and the second unit are alternately disposed (see fig.1b); and the first unit comprises two of the first pixels, the second unit comprises two of the second pixels (see fig.1b), and the first direction is perpendicular to the second direction (see fig.1b).
Regarding claim 2, Jin discloses the first direction is a row direction or a column direction, and the second direction is the row direction or the column direction (see fig.1b).  
Regarding claim 8, Jin discloses a pixel structure, in at least figs.1b and 4a, comprising a plurality of first pixels and a plurality of second pixels arranged in an array 
the first pixels comprise a plurality of first pixel electrodes (such as P1, P2, P6 and P5), the second pixels comprise a plurality of second pixel electrodes (such as P3, P4, P8 and P7), a plurality of patterns of the first pixel electrodes are symmetrically disposed with respect to a plurality of patterns of the second pixel electrodes (see fig.1b), and the plurality of patterns of the second pixel electrodes are symmetrically disposed with respect to the plurality of patterns of the first electrodes (see fig.1b); the first pixels and the second pixels are alternately disposed along the first direction (see fig.1b), an even number of the first pixels are disposed in a side-by-side manner along the second direction to form a first unit (the first unit with P1 and P2, or the first unit with P6 and P5), an even number of the second pixels are disposed in a side-by-side manner along the second direction to form a second unit (the second unit with P3 and P4, or the second unit with P8 and P7), and the first unit and the second unit are alternately disposed (see fig.1b); and the first unit comprises two of the first pixels, the second unit comprises two of the second pixels, and the first direction is perpendicular to the second direction (see fig.1b).
Regarding claim 9, Jin discloses the first unit comprises two of the first pixels, and the second unit comprises two of the second pixels (see fig.1b).  
Regarding claim 10, Jin discloses the first direction is perpendicular to the second direction (see fig.1b).  
Regarding claim 11, Jin discloses the first direction is a row direction or a column direction, and the second direction is the row direction or the column direction (see fig.1b).  
Regarding claim 17, Jin discloses a display panel, in at least figs.1b and 4a, comprising a pixel structure (see figs.1b and 4a), wherein the pixel structure comprises a plurality of first pixels and a plurality of second pixels arranged in an array manner (see fig.1b), wherein the pixel structure comprises a first direction (vertical direction) and a second direction (horizontal direction); 
the first pixels comprise a plurality of first pixel electrodes (such as P1, P2, P6 and P5), the second pixels comprise a plurality of second pixel electrodes (such as P3, P4, P8 and P7), a plurality of patterns of the first pixel electrodes are symmetrically disposed with respect to a plurality of patterns of the second pixel electrodes (see fig.1b), and the plurality of patterns of the second pixel electrodes are symmetrically disposed with respect to the plurality of patterns of the first electrodes (see fig.1b); the first pixels and the second pixels are alternately disposed along the first direction (see fig.1b), an even number of the first pixels are disposed in a side-by-side manner along the second direction to form a first unit (the first unit with P1 and P2, or the first unit with P6 and P5), an even number of the second pixels are disposed in a side-by-side manner along the second direction to form a second unit (the second unit with P3 and P4, or the second unit with P8 and P7), and the first unit and the second unit are alternately disposed (see fig.1b).
Regarding claim 18, Jin discloses the first unit comprises two of the first pixels, and the second unit comprises two of the second pixels (see fig.1b).  
Regarding claim 19, Jin discloses the first direction is perpendicular to the second direction (see fig.1b).  
Regarding claim 20, Jin discloses the first direction is a row direction or a column direction, and the second direction is the row direction or the column direction (see fig.1b).



Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Either Jung US 2016/0217725 (at least fig.5) or Yeh Us 2012/0075562 (at least figs.2A and 11) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIA X PAN/Primary Examiner, Art Unit 2871